Opinion filed May 7, 2009




                                                       In The


   Eleventh Court of Appeals
                                                   ____________

                                            No. 11-07-00175-CR
                                                __________

                                ROBERT GEORGE DIX, Appellant

                                                          V.

                                     STATE OF TEXAS, Appellee


                                  On Appeal from the 39th District Court

                                             Haskell County, Texas

                                          Trial Court Cause No. 6155


                                                   OPINION
         The jury convicted Robert George Dix of the third degree felony offense of escape. See TEX .
PENAL CODE ANN . § 38.06 (Vernon Supp. 2008). The trial court assessed punishment at ten years
confinement and ordered that the sentence run consecutively to the sentence appellant was serving
when he committed the escape. We modify and affirm.1


         1
           We modify the trial court’s judgment to show that it was “IN THE 39TH DISTRICT COURT HASKELL COUNTY, TEXAS,”
rather than in the “39TH COUNTY.”
                                                          Background
         Appellant was convicted of the offense of second degree murder in Wyoming. He received
an indeterminate sentence of forty-five years to life confinement. The State of Wyoming sent
appellant to Texas to serve his sentence. In April 2006, appellant was serving his sentence at the
Rolling Plains Regional Jail and Detention Center in Haskell County, Texas. On April 15, 2006,
appellant escaped from the facility. He was later apprehended and charged with the offense in this
cause.
         Appellant admitted during his trial testimony and also admits in his appellate brief that he
committed the escape. In this appeal, appellant does not challenge his conviction for the escape.
In his brief, appellant asserts that the Wyoming Board of Parole enforces a rule that “[i]nmates who
commit an escape, attempted escape, or assist in an escape . . . are ineligible for parole on the
sentence being served when that offense was committed.”2 Appellant contends that, but for his
conviction on the escape charge, he would have been eligible for parole on his Wyoming sentence
in 2048 after serving forty-five years of the sentence. However, based on the above parole rule,
appellant contends that he will be ineligible for parole on his Wyoming sentence because of his
conviction in this cause.
                                                       Issues on Appeal
         Appellant states in his brief that “[t]his appeal involves questions concerning whether parole
procedure rule in the State of Wyoming should be recognized and enforced by the State of Texas.”
Appellant presents two points of error for review. In his points, appellant requests this court to
declare that the application of Wyoming’s parole rule to his sentence would violate his right to due
course of law under Article I, section 19 of the Texas Constitution and his right to be free from
“unusual” punishment under Article I, section 13 of the Texas Constitution. See TEX . CONST . art. I,
§§ 13, 19. Appellant also requests this court to hold “that application of Wyoming’s Parole Rule in
question to an inmate held in Texas would violate the Texas [C]onstitution.”




         2
             See http://bop.state.wy.us/faq/faq.htm#Parole%20Eligibility at Question No. 2.

                                                                 2
                                               Analysis
        The Texas Constitution vests judicial power over criminal cases in the Court of Criminal
Appeals and in the courts of appeals. TEX . CONST . art. V, §§ 1, 5; see Gonzales v. State, 864 S.W.2d
522, 524 (Tex. Crim. App. 1993) (Baird, J., concurring); Garrett v. State, 749 S.W.2d 784, 803 (Tex.
Crim. App. 1988), overruled on other grounds by Malik v. State, 953 S.W.2d 234, 238-39 (Tex.
Crim. App. 1997). “Judicial power” is the power of a court to decide and pronounce a judgment and
carry it into effect between persons and parties who bring a case before it for a decision. Morrow v.
Corbin, 62 S.W.2d 641, 644 (Tex. 1933). Texas courts are without constitutional or statutory
authority to render advisory opinions; therefore, judicial power does not include the power to issue
such opinions. Id. at 646-47; Gonzales, 864 S.W.2d at 524; Armstrong v. State, 805 S.W.2d 791,
794 (Tex. Crim. App. 1991); State v. Mercier, 164 S.W.3d 799, 811-12 (Tex. App.—Corpus Christi
2005, pet. ref’d).
        The Texas Rules of Appellate Procedure require courts of appeals to address “every issue
raised and necessary to final disposition of the appeal.” TEX . R. APP . P. 47.1. Deciding an issue that
is unnecessary to the disposition of a case is advisory in nature. Gonzales, 864 S.W.2d at 524;
Hargrove v. State, 774 S.W.2d 771, 772 (Tex. App.—Corpus Christi 1989, pet. ref’d). An advisory
opinion results when a court attempts to decide an issue that does not arise from an actual
controversy capable of final adjudication. Garrett, 749 S.W.2d at 803; cf. North Carolina v. Rice,
404 U.S. 244, 246 (1971) (For a suit to be cognizable in a federal court, “[i]t must be a real and
substantial controversy admitting of specific relief through a decree of a conclusive character, as
distinguished from an opinion advising what the law would be upon a hypothetical state of facts.”).
        This cause is a direct appeal from appellant’s conviction for escape. Appellant neither
contends that the trial court committed any error nor challenges his conviction. Appellant has not
raised any issue the resolution of which is necessary for the final disposition of this appeal. Instead,
appellant requests us to address whether applying the Wyoming parole rule to him would violate his
Texas constitutional rights. Appellant’s original sentence resulted from his conviction in Wyoming.
We do not have jurisdiction to entertain a challenge to the enforceability of the Wyoming parole rule.
In essence, appellant seeks an advisory opinion on the issue. Because we lack authority to issue
advisory opinions, we decline to address appellant’s points of error.


                                                   3
                                          This Court’s Ruling
       We modify the trial court’s judgment to reflect that it is from “Haskell” County and, as
modified, affirmed.




                                                                TERRY McCALL
                                                                JUSTICE


May 7, 2009
Publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  4